 OVERNITE TRANSPORTATION COMPANY461because of the absence of an arguable labor dispute between it andthe ILA and the asserted existence of a dispute with the foreign flagvessels.However, the incidence of such a dispute does not precludethe Board from rendering an Advisory Opinion with respect to theEmployer herein. For while the Board does not presume to render anAdvisory Opinion on the merits of any case or on the question ofwhether the subject matter of the controversy is governed by theActs such procedures may be utilized for determining other jurisdic-tional issues confronting it as here, i.e., whether the commerce opera-tions of the Employer are such that the Board would assert jurisdictionover them, assuming, without deciding, that the matter in controversyis cognizable under Sections 8, 9, and 10 of the Act.Accordingly, the parties are advised under Section 102.103 of theBoard's Rules and Regulations, Series 8, as amended, that, on theallegations submitted herein, the Board would assert jurisdictionover the Employer's operations with respect to disputes cognizableunder Sections 8, 9, and 10 of the Act.5 See Section 101.40(e)of the Board'sStatements of Procedure;Spears-Dehner, Inc.,139 NLRB 922,924;Upper Lakes Shipping,Ltd,138 NLRB 221.Overnite Transportation CompanyandCarrollL. Matherly.Case5-CA-3377.October 26, 1966DECISION AND ORDEROn July 20, 1966, Trial Examiner George Turitz issued his Deci-sionin the above-entitled proceeding, finding that Respondent hadengaged in certain unfair labor practices and recommending that itcease anddesist therefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. The Trial Examineralso found that the Respondent had not engaged in certain otherunfair labor practices alleged in the complaint. Thereafter, theRespondent and the Charging Party filed exceptions to the TrialExaminer'sDecision, and the Charging Party filed a supportingbrief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed. The Board has considered the Trial161 NLRB No. 38. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDExaminer's Decision, the exceptions and the brief, and the entirerecord in this case, and hereby adopts the findings," conclusions, andrecommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.] 2'We hereby correct the inadvertent error of the Trial Examiner in referringtoDavisinstead ofMatherly, at last line of paragraph entitled "Concluding Findings as to Matherly'sDischarge "The telephone number for Region 5, appearing at the bottom of the notice attachedto the Trial Examiner'sDecision,isamended to read : Telephone 752-8460,Extension2159.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOn April 12, 1966, a hearing was held at Martinsville, Virginia, before TrialExaminer George Turitz on a complaint against Overnite Transportation Company("the Respondent" and at times "Overnite") issued by the General Counsel of theNational Labor Relations Board ("the Board") through the Regional Director ofRegion 5. The complaint was issued February 25, 1966, on a charge filed byCarroll C. Matherly ("Matherly") and served upon Respondent on December 21,1965. Respondent filed an answer to the complaint in which it denied all allega-tions of unfair labor practices. The General Counsel and the Respondent wererepresented by counsel at the hearing, at the conclusion of which both waivedoral argument. Counsel for the General Counsel has filed a brief with me.The issues litigated at the hearing were various alleged threats and incidents ofinterrogation by Respondent, and the allegedly discriminatory discharge of Matherly.Upon the entire record and from my observation of the witnesses I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTOvernite Transportation Company is a Virginia corporation having its principaloffice at Charlotte, North Carolina, and having terminals and offices at locations invarious States of the United States, including a terminal at Martinsville, Virginia.Respondent is engaged as a common carrier of freight by motor vehicle. In thecourse of its operations Respondent annually receives more than $50,000 for serv-ices performed in the transportation of goods between various States of the UnitedStates and for services which constitute a link in the chain of interstate commerce.It is found that Respondent is an employer engaged in commerce within the mean-ing of Section 2(2), (6), and (7) of the NationalLaborRelations Act, as amended("the Act").II.THE LABOR ORGANIZATION INVOLVEDLocal Union No. 22,InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen,and Helpersof America ("the Union")isa labor organization withinthe meaning of Section2(5) of the Act.111.THE UNFAIR LABOR PRACTICESA. BackgroundIn lateDecember 1964 Respondent took over the operation of the Martinsvilleterminal of Rutherford Freight Line, which firm it had purchased the previousmonth. The person placed in charge of the terminal for Overnite was Joe Davis,who had operated out of the Martinsville terminal until that time as a contractcarrier for Rutherford. On February 1, 1965, Marshall Price became terminalmanager for Ovenite. Joe Davis remained at the terminal for several months tofamiliarizePricewith the area and then was transferred to another Overniteterminal.On May 9, 1965, several Overnite employees came to the home of KennethDickerson to meet an organizer from the Union. Matherly, Ronald Walker, andDickerson signed union cards on that occasion, and on May 24, 1965, the Unionfiled a petition for an election in Case 5-RC-5178. On June 30 Respondent andthe Union entered into a stipulation foi certification upon consent election which OVERNITE TRANSPORTATION COMPANY463on July 1 was duly approved by the Regional Director. The election was held onJuly 8, 1965 The tally of ballots showed that seven employees were eligible, andthat two votes were cast for, and five against, the Union and that there were nochallenges.No objections were filed and on July 16 a certification of results wasissued by the Regional Director showing that a majority of the employees had notvoted for the Union.B. Interference, restraint, and coercion1.Through PriceBenjamin Morris, an employee, testified that "three to four weeks before theelection"Marshall Price pointed out to him that the Company's existing insurancewas worth more than the Union's, that its retirement plan was better than theUnion's, and that the general overall working conditions would be better withouttheUnion; that on the other hand if the Union came and there was a strike hewould be out of work; and that Price said, "If you vote for the Union, I will fireyou, and it is your word against mine, if it ever comes up." Morris also testifiedthat about October or November 1965, Price, after telling him that the Union hadfiled objections to the election which had been sustained and that there would bea new election, asked Morris to let him know if he heard anything about the newelection.Ronald Walker, whose family were on friendly terms with Price, who visitedtheir farm, testified that some 20 days after the meeting at Dickerson's house,which would be about May 29, Price told him that the previous day he had foundout about the meeting and asked what had happened there. He told Walker thathe wanted to find out about the Teamsters; he knew that Walker, Matherly, andDickerson had signed cards; the Company did not like organized labor; and theUnion had rascals working for it. Walker testified, further, that Price said thatthe Company would move out and even close all terminals before "going union";that it did not surprise him that Matherly had signed a card but it did surprisehim, and it made him sick, to learn that Walker had signed one in view of theirfriendship, but that he would not fire him then for signing the card. Walkerapologized, explaining that he did not believein unionsbut had signed in ordernot tohave to cross picket lines in case of a strike. Price then promised that Walkerwould only have to do city work, and Walker promised to be withPrice"all theway" when the election came up. Walker testified, further, that about July 1 Pricetold him that he had all the men with him except Matherly and Dickerson andasked if Walker would be with him, to which he replied that he would be withPrice 100 percent. However, at the election Walker acted as observer for the Union.About 11/2 months later, he testified, Price called him to his office and told himthat he hated for a man to lie to him and that he hated a liar."Price admitted generally to the preelection remarks about Respondent and theUnion ascribed to him by Morris except that he denied threatening to dischargeMorris if the latter voted for the Union. He also denied telling Morris later thata new electionwas to be held or asking Morris to let him know if he heard any-thing on the subject, saying that Morris' testimony at the hearing was the first heheard of any talk about a protest to the election.Morris' testimony about Price's conversation with him in October or Novemberconcerning a new election has an element of improbability in that he testified thatPrice said that the occasion for such new election was that the July 8 election hadbeen set aside.As Price had participated actively in the case and thus knew thatno objections had been filed, Morris' testimony necessarily was inaccurate in oneway or another. Moreover, the testimony as given did not even makeout an unfairlabor practicesince,if the election had been set aside, Price's request for informa-tionwould have referred to Board action rather than to union activity. Withrespect to the various threats that Morris testified were made to him byPrice, aswell as those by David, he testified that "they took place three to four weeks beforethe election." The election was held on July 8, so that 3 weeks before the electionwas June 17, which was 5 days more than 6 months prior to the filing of the charge.Itwill, accordingly, be recommended that the allegations of the complaint whichare based on the various conversations which Morris testified he had with Priceand with Davis be dismissed.''These are, paragraphs VI (b) and(d) and paragraph VI (a), insofar as it relates toMorris' testimony as to a conversation with Price 3 or 4 weeks before the election. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDPrice sweepingly denied talking to Walker at all about the Union,and brushedaside his testimony as "all lies."2So far as is disclosed by the record Walker hadnothing to gain by so grossly misrepresenting the fact.On the contrary,ifhe haddone so he would have placed himself in a most unhappy situation since he wasstillemployed by Respondent,and his family was at times visited by Price. It isimprobable that Walker, a young man, would manufacture an entire tissue of liesabout Price,as Price, an interested witness, claimed?The foregoing considerationsand the manner in which Walker testified have convinced me that Price made thevarious statements which Walker attributed to him.42.Through Tom DavisOn September9, 1965, Tom Davis, a brother of JoeDavis, was made warehousesupervisor and dock foremanfor Respondent. He was placedon salary at a sub-stantial increase in pay andfrom that timeon was admittedly in charge of allpersonnel and equipment,gave the men their instructions,and was responsible forseeing toitthat freight, both incomingand outgoing,was properlyhandled.Respondentapparentlydoes not contendthat Davis 5was not a supervisor followingSeptember 9.Priorto September 9 Davis did loading anddriving and had the same wage rateas a numberof the other men. At least up to about the date ofthe electionRespondent had only seven employees in the terminal,includingDavis, two roaddrivers, and four local drivers.In the absence of Price, whichhappened severaltimes eachweek,Davis wasthe personin charge of the terminal.On those occa-sions, in addition to taking all telephone calls that came in, hehad authority togive the men instructions,and he saw to it that the workwas done and was doneright.Price testifiedthatDavis simplytook it upon himself to do these things buthe testified specifically,.Tom spokeforme in case I wasn't there...."Sometime prior to the election Davis requested Matherly and some other employeesto work a split shift but they refused and Davis did the neededwork,assisted byone of the men.Pricetestified that he considered that an act of insubordination onMatherly's part.6 On June 30,1965, in connection with the execution of the stipu-lation for certification upon consent election referred to above, Price and James H.Arrington, secretary-treasurerof the Union,executed a stipulationthe body ofwhich read as follows:It is herebystipulatedthat thoseindividuals on the attached eligibility listsigned on June 30, 1965 are all eligible to vote and will not be challenged.It is agreedthat the eligibilityissues resolved therein are final and binding onthe parties and are not inwhole or in part contraryto theAct or establishedBoard policy.There followeda list of seven names,the first of which was ThomasDavis, andDavis voted in the election without challenge.At the hearingcounsel for Respondentcontendedthatthe stipulation settled the issueof Davis' supervisory status. Thestipulation was made inorder to settleonly one question,namely, whocould vote.As none ofthe allegations in the complaintare basedupon any findings made inthe representation proceeding,and as the present case cannot affect the representa-' Price insisted that Morris was the only employee with whom he discussed the Union,explaining that Morris was recently hired and thus unfamiliar with the benefits whichRespondent provided for its employees.8Walker's"lies" to Price about where he stood in the election,emphasized by Respond-ent's counsel on cross-examination,do not affect his credibility as a witness.The compul-sion many employees feel to conceal their stand on unionization from their employers hasreceived judicial recognition.SeeBurneCo v. N.LR.B,332 F.2d 47, 48(C.A. 2).'In reaching this conclusion I have given consideration to the fact that Price did notreact to Walker's acting as the Union's observere Only Tom Davis will be referredto as "Davis."'At one point in his testimony Price saidthat he hadspecifically instructed Davis tohave Matherly do the extrawork However thiswas to an extent inconsistent with hisprevious testimony to the effect that the reasonhe spoketo Davis,when he found outthat Davis had done the extra work,was that Davishad already worked many hours. Inany event there is no evidence that Matherlywas told thatthe order had come from Price,or that Price thought that Matherly had been so informed OVERNITE TRANSPORTATION COMPANY465tion proceeding, there is no reason why the stipulation should be deemed to havesettled the issue of Davis' supervisory authority for the purposes of the presentcase 7Since Price relied on Davis for getting the work done and getting it done prop-erly,and for givingthemen orders in Price'sabsence,and as he regardedMatherly's refusal to comply with Davis' request to work a split shift as an act ofinsubordination, it is found that Davis was a supervisorwithin the meaning ofthe Act, and an agent of Respondent, for some time prior to September 9, 1965.While the record does not disclose the exact time when Davis acquired supervisoryauthority, he plainly had such authority at the time of the split-shift episode, whichoccurred, according to the only testimony on the point, ". . . back over in the oldterminal" and ". . . way back before the election." As all the unfair labor prac-tices in issue are alleged to have occurred on or after June 21, 1965, it is foundthat Davis had supervisory authority at all times material to the allegations of thecomplaint.Morris testified that while he was riding back and forth to work with Davis, thelatter told him to vote for Overnite if he wanted to hold his job and said thatRespondent would fire him if he voted for the Union. He also said that if theUnion won the election, the terminal would be closed and the operations movedtoRespondent's terminal in Danville, which is located about 30 miles from Mar-tinsville.As already indicated it will be recommended no unfair labor practicebe found based upon this incident since the witness placed it more than6 monthsprior to the filing and serving of the charge.On the day of the election, about 2 hours after its completion, Davis remarkedtoWalker that he thought that Matherly was one of the two union voters and heasked who he thought the other one was. When Walker suggested Kenneth Dick-erson, Davis replied that he had spoken to Dickerson and found him to be "withthe company." He then said, "I think I know who the two men were."C. The discharge of MatherlyMatherly worked as a driver for Joe Davis while the latter was a contractcarrier for Rutherford and he became an Overrate employee when Respondenttook over the Martinsville terminal. Hemade a regular daily local run to RockyMount, some 30 miles from the terminal. As a local driver he made the finaldeliveries of freight to consignees, as well as pickups from shippers.Matherly and Joe and Tom Davis were all members of theInternational Brother-hood of Teamsters. They were friendly with each other, knew of eachother's unionmembership, and discussed union matters. Both Davises wereconvincedthat Over-nitewas stronglyantiunion,and during the period before Overnite took over theoperation of the terminal they cautioned Matherly that he had better not "talkunion" after Overnite came in or he would be fired.8As already stated, Matherly was one of the employees who had attended thefirst organizational meeting at Dickerson's house on May 9. He convincedat leastWalker "into the union," and Tom Davis was certain that Matherly was one ofthe two employees who had voted for the Union in the Board election on July 8.On November 29, 1965, the middle finger on Matherly's hand was fracturedwhile he was working on Respondent's loading dock. Davis took Matherly to thehospital,where his finger was placed in a steel splint. He was still able to bendthe finger at the palm of the hand and his physician instructed him that he couldcontinueworking but that he was to be careful to avoid reinjuring the brokenfinger. He returned to the terminal within 2 hours and assured Price that he couldcarry on with his work. Matherly did in factcontinueto operate his route toRocky Mount and was able to drive and to do most of the work required. How-ever, when he had heavy freight to lift by hand, other men loaded andunloadeditfor him, both at Respondent's terminal and at the loading platforms of thevarious consignees and shippers. It is found, in accordance with Matherly's testi-4 SeeJ.M. MachineryCompany,155NLRB 860.sWalker receivedthe sameadvice from them shortly after Pricebecame terminalmanager.2 6 4-18 8-6 7-v o f 161-31 466DECISIONS:OF NATIONAL LABOR RELATIONS BOARDmony, that during the period from November 29 to December 9 Matherly didrefrain from lifting heavy freight by hand .9Price dischargedMatherly on June 10, 1965. He testified that the reason wasinsubordination in that (a) he called his supervisor, Tom Davis, "a goddam lyingson of a bitch," and (b) he'refused to load a trailer. The incident in questionoccurred on December 9 at a Dupont nylon plant which was located in Martins-ville about 4 or 5 miles from the Overnite terminal and for which Respondentcarried freight regularly. On that night Respondent had to load one trailer therewith "miscellaneous freight," consisting of cases of nylon weighing 90 to 135pounds each, and a second, larger, trailer with spools of nylon known as drawline,which came in cases weighing 300 or 400 pounds each. It also had at least onetrailer load of freight to deliver and unload at the Dupont plant. All this was inaddition to other work that had to be done at Respondent's terminal. It is to beinferred that December 9 was a busy night for the Martinsville terminal.Matherly returned from his Rocky Mount run about 5:30 p.m. and was orderedto take two trailers and two men to the Dupont plant for the loading. He drovethe two employees over in one of the trailers and left them there while he wentback for the second trailer. There followed a series of errors-not Matherly's-which necessitated the unloading and reloading of the "miscellaneous freight" twicein addition to its final, correct, loading.1e In an effort to avoid the first unloading-reloading operationMatherly called Davis to suggest the utilization of a thirdtrailer, the one with the load being delivered to Dupont, but this turned out to beunfeasible. In some manner not apparent in the record Matherly and Davis gotinto a quarrel over the question of Matherly personally helping with the unload-ing and loading of the freight. Matherly insisted that he could not handle it becauseof his injured finger and that he would not do soil Some time after this-conversa-tion Price telephoned the Dupont plant and asked Tawney what Matherly wasdoing. Price testified that Tawney said he was sitting in the drivers' room, and thathe had "straightened up the a coupla pallets and went back and signed the bills."Tawney testified that when Price telephoned he asked merely where Matherly was;that he replied that he did not know but would find out; and that after findingMatherly at the bill window, where bills of lading were signed, he so informedPrice.Earlier, however, Tawney had testified that after Matherly's conversationwith Davis he and Matherly, after doing some unloading of the smaller trailer,both went to the office to sign the bills of lading, a procedure which he said took5 to 10 minutes, and that they then returned to complete the unloading, afterwhich Matherly went back to the terminal with the truck. In view of this incon-sistency, it is found that Tawney reported to Price as testified by Price. AccordingtoMatherly, Tawney, and Walker, Matherly, after signing the bills of lading,helped with the unloading by "breaking out" stacks of the containers onto hand-trucks known as "two-wheelers." Then, in accordance with instructions, he helpedmove a heavy rack out of the trailer and helped place it on a small truck whichhe drove back to the terminal.At the terminal Matherly worked with Davis, helping with the loading of therack and 11 cases on another trailer. After 10 or 15 minutes Price called Matherly5Price testified that during this period lie observed Matherly "handling" heavy as Hellas light freightHowever, Davis, not Price, was the person who supervised the loadingdock. Price thus was not apt to observe whether, or to what extent, Matherly was beingassistedby others. Moreover he admitted that he did not recall seeing Matherly handlethe freight without the use of freight-handling equipment Davis, who no doubt did observeMatherly's work on the dock in a meaningful way during this period, did not testity onthe point.w First themen loaded the miscellaneousfreight on the larger trailer, which was neededfor the drawline.Then, when theytransferred the misloaded miscellaneousfreight to thesmaller trailer,they stowedit as they took it offthe larger trailer so that it was in thereverse orderfrom whatwas required,with the cartons which were to be delivered first inthe last position, and vice versa.n In cross-examiningGeneralCounsel'switnesses counsel for Respondent tried at lengthto establish that Matherly told Davisthat hewouldnot handlethe freight, not that hecouldnot.As the witnesses all testified that Matherly said the reason was his brokenfinger, it made no material difference whether hesaid "would not" or "couldnot" ; Ineither caseMatherlywas refusingto handle the freight because of his partial disabilityand the risk of further injury which his physicianhad told himto avoid. ThisexplainsWalker's difficulty at thehearing to grasp counsels'questions. OVERNITE TRANSPORTATION COMPANY467to the office and questioned him about what had happened at Dupont.Matherlytestified that he told Price about his suggestion to use the third trailer to avoidthe necessity of undoing the mistake that had been made but Price said, "Youtold Tom that you wasn't going to load it." He further testified that he protestedto Price that he could not handle the freight since his finger was injured and hisdoctor had ordered him not to risk its reinjury, but that he did not deny to Pricewhat Davis had reported. He said that he told Price he did not know what hehad said to Davis even after Price advised him to think the matter over. Finally,he testified, Price told him that he would consider the matter and that Matherlyshould come back the next morning, whereupon he left the office,remarking toPrice that, ". . . I didn't like a liar and a son-of-a-bitch That's what I told him.Ididn't call no names." The next morning Price discharged Matherly. Matherlytestified that Price told him that he had done a good job, had gotten along wellwith the men, that he would recommend him for a job anywhere he went, butthat he had to let him go because he had refused to load nylon at Dupont He saidthat if such a refusal were tolerated others would do the same. Price, whoseversion of the June 9 conversation differed somewhat from Matherly's,testifiedthat he had in fact made up his mind to discharge Matherly during their conversa-tion the previous evening but had refrained from doing so at that time becauseMatherly was upset and was known to have a hot temper.Concluding Findings as to Interference,Restraint,and CoercionWhile, as found above, the fact that Davis voted in the election without challengepursuant to a stipulation does not take away from his status as supervisor andagent of Respondent at that time,this circumstance does have a bearing on thequestion of whether or not his statements and questions were of such a nature asto tend to coerce and restrain Respondent'semployees.Counsel for the GeneralCounsel has not shown by a preponderance of the evidence that at the times inquestion Davis was regarded by the employees as a representative of managementrather than,as suggested by the stipulation for his voting,one of them.12 Hisquestion to Walker 2 hours after both had cast ballots in the election must haveseemed to Walker to be the speculation by a member of the electorate as to whohad voted for the Union. In those circumstances, furthermore, a statement thathe thought he knew who the two union voters were would not be interpreted as athreat of reprisal. It will be recommended that the allegation of the complaintthat on or about July 8, 1965, Davis interrogated an employee and threatenedreprisals be dismissed.13Ithas been found that on July 1 Price told Walker that he had all the men"with him" except Matherly and Dickerson and asked Walker if he would be "withhim" also. As Respondent was not contemplating recognition of the Union withoutan election,this preelection count was unnecessary and had no legitimate justifica-tion.The very form of Price's question to Walker- ". . . would I be with him" like most of the others-discloses that Price's purpose was pressure and thathis seeking of information was not to aid him in deciding whether or not torecognize the Union but was in aid of the pressure he was placing upon theemployees to vote against the Union. When an employer questions an employeeas to how he intends to vote, it is difficult for the employee to refuse to answersince a refusal constitutes open defiance of his employer.Such conduct by anemployer is coercive and undermines the purpose of the Board election, which isto permit the casting of a truly secret ballot without the necessity of any opendeclaration of preference. Price's questioning of Walker was especially coercive forseveral reasons. First, his statement about all the other employees would causeWalker to surmise that he was speaking privately to all the employees to find outwhere each one stood.He thus in effect warned Walker that if he stood his groundhe might find that the other union supporters had succumbed to Price's campaign,leavingWalker part of a small,identifiable group of holdouts,ifnot all alone.Second, the voting group was small and intimate, so that Walker knew that the12 The split-shift incident,notwithstanding that Puce considered Matherly insubordinateon that occasion, shows, if anything, that the employees did not regard Davisas repre-senting managementsince at least several of them refused to comply with his request.13MontgomeryWard & Company,Incorporated,115 NLRB 645, enfd. 242 F 2d 497(C,A2) ; Hy Plains Dressed Beef,146 NLRB 1253 ;PowersRegulator Company,149,NLRB 1185, 1188,distinguishWagner-Wood Company,148 NLRB 963, 965. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDprobability of Price's finding out where each voter stood was enhanced. Third, andmost important, Price had spoken to Walker a month before to find out who hadsigned union cards at Dickerson's house and to threaten Walker with reprisals andto promise him benefits in order to influence him not to support the Union.14Price did not have to incorporate his earlier conversation into the July 1 conversa-tion by explicit reference for its coercive effect to carry over. It is found that byPrice's remarks to Walker on or about July 1 Respondent engaged in unfair laborpractices in violation of Section 8(a)(1) of the Act.15Price's summoning Walker to the office to tell him, "... that he hated for aman to lie to him and that he hated a liar," was plainly coercive. Price was refer-ring toWalker's deception concerning his support of the Union in the courseof his conversations with Price on May 29 and July 1 already discussed, and wasberating him in terms inherently threatening for voting for the Union. Howeverthis incident about a month and a half after the election is not identifiable as withinany allegation in the complaint 16 and it cannot be found to have been fullylitigated as a separate unfair labor practice. Nevertheless the incident is relevantto, and emphasizes, the coercive character of the July 1 interrogation.Concluding Findings as to Matherly's DischargeMatherly's own testimony concerning Price's interview with him on December 9makes it apparent that what Price wanted to know was whether Matherly had infact refused to obey an order to help load at Dupont, as reported by Davis, andthatMatherly gave no satisfactory answer. He did mention to Price his fingerinjury; but on the basic question of whether he in fact refused Davis' instructionsto help with the loading, he told Price that he did not know what he said. All Pricehad to go on was Davis' undenied report and Tawney's statement that Matherlywas in the drivers' room. Matherly did not even claim to have told Price that infact he had been helping with the loading, or to have indicated in what respectDavis was wrong. Even when Price accusingly said, "You told Tom that youwasn't going to load it," Matherly merely pleaded his broken finger. Most impor-tant, at no time did he demonstrate an inclination to get the misunderstandingstraightened out. His parting declaration to Price on December 9, he testified, wasto characterize Davis as "a god-damn lying son-of-a-bitch." Matherly may havebeen the best man at the Dupont plant that night, as argued by counsel for theGeneral Counsel in his brief, but his employment with Respondent had started onlythe year before. The incident was not a trivial one. In view of his defiance of Davis,a supervisory highly regarded by Price, and of his temper, Matherly's continuingtowork under Davis would reasonably seem to Price to present such seriousproblems of discipline as to call for Matherly's discharge. Notwithstanding Respond-ent and Price's hostility to the Union, as indicated by Price's conversations withWalker and by the two Davises' advice to Walker and to Morris, it cannot beinferred that Price seized upon the Dupont incident as a pretext to conceal someother reason for discharging Davis.There remains for consideration the question of whether Davis brought aboutthe discharge for discriminatory reasons. As Davis was a supervisor, and thus anagent of Overnite, the latter would be responsible for his unfair labor practiceseven though his superiors had nothing to do with them. Davis and Matherlyadmittedly got into a quarrel over the question of the latter helping with the loadingand unloading at Dupont. While all the men present there who testified stated thatMatherly did help by "breaking out" stacks of cartons onto "two-wheelers," thisfact, assuming it was fact, was never brought to Davis' attention All Davis knewwas that Matherly had refused to help. At the hearing Matherly explained that,when speaking to Davis, he did not know "two-wheelers" were to be used or thatthey were available. This was tantamount to an admission that in his quarrel withDavis he had been in the wrong. Moreover, in view of the commonness of "two-wheeleis" wherever cargo is handled, Matherly's explanation sounds like an after-thought. There is no claim that Davis ordered Matherly to load by hand. Finally,Tawney's inconsistencies and Matherly's silence on the point in his interview with14The incident was not alleged in the complaint apparently because it occurred wellover 6 monthspriorto the filling and service of the charge.isClark Printing Company, Inc.,146 NLRB 121.16 The complaint alleges various incidents between June 21 and July 8, thedate of theelection, and one other incident which plainly refers only to Price's alleged questioningof Morris about a new election. OVERNITE TRANSPORTATIONCOMPANY469Price warrant the inference that the help Matherly actually contributed was, at best,minimaland the result of more sober second thoughts following his conversationwith Davis. In any event, Davis had no way of" knowing what Matherlywas, doingor thinking. All he knew was that, notwithstanding his injuryMatherly could load,had been loading, and now pointblank, and unreasonably, refused to load. It cannotbe inferred that Davis sought the quarrel with Matherly, or that he did anythingelse to bring about Matherly's discharge, for, discriminatorypurposes.In view of the foregoing, it will be recommended, that- the allegations of thecomplaint concerning the discharge of Matherly be dismissed.IV.THE EFFECTOF, THE UNFAIR LABOR PRACTICESUPONCOMMERCEIt is found that the activities of Respondent,set, forth,above,in section III of thisDecision,occurring,in connection with its, operations described above in section I,have a close, intimate, and substantial relationship to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and obstruct-ing commerce and the free- flow of commerce.V. THE REMEDYIt has been found that the only unfair labor practices engaged in by Respondentwithin the period of 6 months prior to the filing and service of the charge werePrice's tellingWalker that everyone except Matherly and Dickerson was "withhim" in the election and asking Walker where he stood. The question is thus pre-sented of whether that single episode, involving a single employee,is so isolatedas not to warrant the issuance of an order.17 It should be noted, first, that a singleemployee at the time of the incident constituted one-sixth of the nonsupervisoryemployees in the terminal. Moreover, as already noted, Price's statement impliedthat his interrogation of Walker was part of a unitwide inquiry ofsimilar nature.The incident was thus not truly isolated. Also, the present case is only one of aseries of cases in which Respondent has engaged in unfair labor practices.18 Inmaking findings as to whether or not unfair labor practices occurred I have notin any way considered those cases as indicating a propensity in that direction byRespondent.However, it would be unrealistic not to take thosecasesinto con-sideration in deciding whether or not the unfair labor practices found in this caseare so isolated as not to warrant the issuance of an order. Finally, remedying theseparticular unfair labor practices-interference with the employees' right under theact to a free and fair election-is important to the administration of the Act.Respondent's employees in Martinsville should have whatever assurance is possibleagainst arepetition in the event that the Union or any otherlabor organizationpetitions the Board for an election in the future. It is, therefore, recommendedthat the Board issue the Recommended Order set forth below requiring Respondentto cease and desist from its unfair labor practices and to post a notice.Upon the basis of the foregoing findings of fact and of the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.Respondent,OverniteTransportationCompany,isengaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Respondent is, and at, all times material has been,an employer within themeaning of Section 2(2) of the Act.3.LocalUnion No. 22, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labor organization within themeaningof Section 2(5) of the Act.4By discharging Carroll L.Matherly Respondent has not engaged in anyunfair labor practice within the meaning of Section 8(a)(1) or (3) of the Act.5.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed in Section 7 of the Act Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.17 SeeHotShopper, 146 NLRB 802,806;PennsylvaniaTire and Rubber of Mississippi,144 NLRB 466, footnote 1.'18 See 129-NLRB 261,enfd. as modified308 F.2d 284 (C.A. 4) ; 129 NLRB 1026, enfd.308 F.2d 279 (C.A. 4) ; 134 NLRB 1513 ; 141 NLRB 384, enfd. 327 F 2d 36 (C A. 4) ; 154NLRB 1271, enfd.as modified364 F.2d 682(C.A.D C.) ; 157 NLRB1185, enfd.372 F.2d765 (C.A. 4) ; 158 NLRB 879. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARD6.The unfair labor practices described above are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire recoid in this case, and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, Respondent, Overnite Transportation Company,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating employees about their voting intentions in any representation,election.(b) In any like or related manner interfering with, restraining, or coercingemployees in the exercise of their right to self-organization, to form, join, or assistLocal Union No. 22, International Brotherhood of Teamsters, Chauffeurs, Ware-housernen and Helpers of America, or any other labor organization. to bargain,collectively through representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining of other mutual aid orprotection as guaranteed in Section 7 of the Act, or to refrain from any of theforegoing.2Take the following affirmative action which, it is found, will effectuate thepolicies of the Act:(a) Post at its office and terminal located in Martinsville, Virginia, copies of theattached notice marked "Appendix." Copies of said notice, to be furnished by theRegional Director for Region 5, after being duly signed by Respondent's repre-sentative, shall be posted by Respondent immediately upon receipt thereof, andshall be maintained by it for 60 consecutive days thereafter, in conspicuous places,including all places where notices to its employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that said notices are not altered,defaced. or covered by any other material.19(b)Notify the Regional Director for Region 5, in writing, within 20 days fromthe date of receipt of this Decision, what steps Respondent has taken to complyherewith 2010 In the event that this Recommended Order is adopted by the Board the voids in thenoticethe Recommended Order of a Trial Examiner ' shall be ieplaced by the words "aDecision and Order" In the further event that the Board's Order is enfoiced by a decreeof a United States Court of Appeals, the words "a Decision and Order" in the notice shallbe replaced by the words "a Dcciee of the United States Court of Appeals Enforcingan Order."2' If this Recommended Order Is adopted by the Board, this provision shall be modifiedto read. "Notify the Regional Director for Region 5, in writing, within 10 clays from thedate of this Oider, what steps Respondent has taken to comply heiemth 'APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT interrogate any of our employees about their voting intentionsin any representationelection.WE WILL NOT in any other manner interfere with, restrain, or coerceemployees in the right to self-organization, to form, join, or assist LocalNo. 22, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any other labor organization, to bargain collec-tively through representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or other mutual aidor protectionas guaranteedin Section 7 of the Act, or to refrain from anyof the foregoing.OVERNITETRANSPORTATION COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, orcovered byany other material. WICKLAND Oil, COMPANY471If employeeshaveany question concerning this notice or compliance with itsprovisions, theymay communicate directly with the Board'sRegional Office, SixthFloor, 707 NorthCalvert Street,Baltimore,Maryland 21202,Telephone752-2159.Wickland Oil Company;and Freeway Oil Company d/b/a KingDollarandRetail Clerks Union,Local 1364,Retail Clerks In-ternationalAssociation,AFL-CIO.Case 90-CA-3620.Octo-ber 06, 1966DECISION AND ORDEROn July 1, 1966,Trial Examiner James R. Hemingway issued hisDecision in the above-entitled proceeding,finding thatthe Respond-ents had engaged in and were engaging in certain unfair labor prac-tices and recommendingthat theycease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision.Thereafter,the Respondents filed exceptions tothe Decision and a supporting brief, and the General Counsel fileda brief in support of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, asamended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCullochand MembersFanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearingand findsthat no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer'sDecision,the exceptions and briefs,and the entire recordin this case,and hereby adopts the findings,conclusions,'and recom-mendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]'These findings and conclusions are based, in part, upon the credibility determinationsof the Trial Examiner, to which the Respondent has excepted, alleging that the TrialExaminer was biased and prejudiced. After a careful review of the record, we conclude thatthe Trial Examiner's credibility findings are not contrary to the clear preponderance ofall relevant evidence. Accordingly, we find no basis for disturbing those findings, and wereject the charge of bias and prejudice on the part of the Trial Examiner.Standard DryWall Products, Inc.,91 NLRB 544, enfd. 188 F.2d 362 (C.A. 3).DECISION AND RECOMMENDED ORDERSTATEMENT OF THE CASEA charge was filed by Retail Clerks Union Local 1364, affiliated with RetailClerks International Association, AFL-CIO, herein called the Union, against Wick-land Oil Company on May 21, 1965, and an amended charge was filed by theUnion against Wickland Oil Company and Freeway Oil Company, d/b/a King Dol-lar, on September 15, 1965, alleging violations of Section 8(a)(1), (3), and (5) ofthe National Labor Relations Act, as amended, 29 U.S.C., Sec. 151,et seq.,hereincalled the Act. Upon said charge and amended charge a complaint duly issued onSeptember 24, 1965.161NLRB No. 39.